Citation Nr: 9926753	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection allergies.

3.  Entitlement to service connection sinusitis.

4.  Entitlement to service connection for left knee 
tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claims on appeal.  The 
veteran, who had active service from August 1973 to May 1997, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 

During the course of this appeal, a rating decision dated in 
July 1998 granted service connection for tinnitus and 
postoperative deviated nasal septum.  The veteran was 
notified of that decision and of his appellate right by a 
letter dated in September 1998.  As the record does not 
contain a Notice of Disagreement with respect to either the 
evaluations assigned or the effective date of the awards, 
these matters are not before the Board.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have hearing loss by VA standards.

2.  Allergies were manifested during service, and the veteran 
has a current diagnosis of multiple allergies.

3.  The veteran is not shown by competent medical evidence to 
have sinusitis.

4.  The veteran is not shown by competent medical evidence to 
have left knee tendinitis, or any other left knee disorder 
which is shown by competent medical evidence to have a nexus 
or relationship to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Allergies were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.380 
(1998).

3.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The veteran's claim of entitlement to service connection 
for left knee tendinitis is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
hearing loss, allergies, sinusitis, and left knee tendonitis.  
The veteran contends that he was told he had marked high 
frequency hearing loss during his service separation 
examination.  He further contends that he was treated for 
allergies on numerous occasions while in service.  In 
addition, the veteran contends that tendonitis of the left 
knee was incurred in service.  

The veteran's service medical records are incomplete, and do 
not contain a separation examination report.  In such a case, 
the VA's duty to provide reasons and bases for its findings 
and conclusions, and to consider carefully the benefit of the 
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993).  However, as will be explained below, 
the disposition of the veteran's claims do not turn on the 
presence or absence of any service medical records.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131.  (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).  Regulations 
further provide that service connection shall be granted for 
any disability which is proximately due to, the result of, or 
for the degree of aggravation caused by a service connected 
disease or injury.  See 38 C.F.R. § 3.310(a)(1998); Allen v. 
Brown, 7Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claims, however, 
the threshold question that must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  With these 
criteria in mind, the Board will address the veteran's claims 
for service connection.

A.  Hearing Loss

The available service medical records do not contain a 
definitive diagnosis of hearing loss.  In January 1984, a 
diagnosis of hearing loss was considered, but after an 
audiological examination, the veteran's hearing was 
determined to be within normal limits.  Audiological 
examinations conducted in September 1973, September 1976, 
September 1985, and November 1990, did not indicate a hearing 
loss disability for VA purposes.  Similarly, a VA audiology 
examination conducted in January 1998 did not indicate a 
hearing loss disability for VA purposes.  The examiner's 
diagnosis was normal hearing, bilaterally.  

The Board does acknowledge the veteran's contention that he 
was told he had hearing loss at the time of his separation 
examination, and the unavailability of that examination 
report.  Nevertheless, in view of the lack of evidence of a 
current hearing loss disability, the Board finds that the 
veteran's claim is not well grounded and must be denied.  In 
the absence of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

B.  Allergies

At the outset, the Board notes that diseases of allergic 
etiology, . . . may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  See 38 C.F.R. § 3.380 (1998).  Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  Id.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  Id.  

Allergies were not noted on the veteran's entrance 
examination report.  However, service medical records noted 
frequent treatment for allergies and/or allergic rhinitis.  
The January 1998 VA examination report diagnosed multiple 
allergies such as pollens, trees, animal dander, etc.  There 
is no medical opinion indicating that the veteran's 
allergies, as a whole, are acute and seasonal.

In view of the extensive record of treatment in service, and 
the current diagnosis of multiple allergies, with no 
indication that such allergies are acute and seasonal, the 
Board finds that a reasonable doubt exists as to whether the 
veteran has a chronic disorder that was incurred in service.  
Under 38 C.F.R. § 3.102, when reasonable doubt arises, "such 
doubt will be resolved in favor of the claimant."  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
allergies is warranted.  The veteran's claim is, therefore, 
granted.

C.  Sinusitis

Service medical records noted frequent treatment for 
sinusitis.  Despite such treatment in service, the January 
1998 VA examination report noted that there was no evidence 
of sinusitis during the examination.  The examiner stated 
further that the veteran's sinusitis would vary in frequency 
and severity based on where the veteran was living at the 
time.  In view of the lack of a current diagnosis of 
sinusitis, the Board finds that the veteran's claim is not 
well grounded and must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

D.  Left Knee Tendonitis

Service medical records from November to December 1990 noted 
complaints of left knee pain.  No definitive diagnosis was 
provided, and subsequent records reveal no additional 
complaints of, or treatment for, a left knee disorder.  The 
January 1998 VA examination report noted no current diagnosis 
of a left knee disorder and a diagnosis tendonitis of left 
knee was recorded only by history.  In view of the lack of a 
current diagnosis of tendonitis, the Board finds that the 
veteran's claim is not well grounded and must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

E.  Conclusion

As regards the above claims of entitlement to service 
connection for hearing loss, sinusitis and tendonitis of the 
right knee, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make these 
claims "plausible."  See generally McKnight v. Gober, 131 
F. 3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for claims for service connection 
for the claimed disabilities.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.

Service connection for multiple allergies is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for sinusitis is denied

Evidence of a well-grounded claim not having been submitted, 
service connection for left knee tendonitis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

